                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


DESERT FOX CUSTOM RESTORATIONS, INC.,
a New Mexico Corporation,

               Plaintiff,

v.                                                          No. 2:19-CV-01150-KRS-CG

CWS MARKETING GROUP, INC.,
a Virginia Corporation;

and

THE ACCURATE GROUP OF TEXAS, LLC,
a Texas LLC;

and

WESTCOR LAND & TITLE, INC.,
a Florida Licensed Insurance Co.,

               Defendants.

                                   ORDER OF TRANSFER

       THIS MATTER having come before the Court on Defendant The Accurate Group of

Texas, LLC’s Motion to Dismiss or Transfer for Lack of In Personam Jurisdiction or Improper

Venue (Feb. 20, 2020) (Doc. 19) and on the parties’ joint Stipulation (Mar. 4, 2020) (Doc. 25),

and the Court having reviewed those items and being otherwise fully informed in the premises,

the Court

       FINDS that a transfer of this action to the United States District Court for the Western

District of Texas would be in the interest of justice for the reasons set forth in Doc. 19 and Doc.

25.
       IT IS THEREFORE ORDERED that this action is transferred to the United States

District Court for the Western District of Texas in accordance with 28 U.S.C. § 1631. See, e.g.,

Viernow v. Euripides Dev. Corp., 157 F.3d 785, 792-94 (10th Cir. 1998). The Clerk of this

Court is directed to make the Court’s file in this action available to the Clerk of the United States

District Court for the Western District of Texas.



                                      ________________________________________________
                                      HON. KEVIN R. SWEAZEA
                                      UNITED STATES MAGISTRATE JUDGE
                                      (PRESIDING BY CONSENT)




                                                    2
Approved:


J. ROBERT BEAUVAIS, P.A.
By     /s/ J. Robert Beauvais
       J. Robert Beauvais
P.O. Box 2408
Ruidoso, New Mexico 88345
(575) 257-6321
Lincolnlawyers575@gmail.com
Attorney for Plaintiff


SUTIN, THAYER & BROWNE APC
By     /s/ Mariposa Padilla Sivage
       Mariposa Padilla Sivage
P.O. Box 1945
Albuquerque, New Mexico 87103
(505) 883-3433
mps@sutinfirm.com
Attorneys for Defendant Westcor Land Title Company


BUTT, THORNTON & BAEHR, P.C.
By     /s/ Michael P. Clemens
       Michael P. Clemens
P.O. Box 3170
Albuquerque, New Mexico 87190
(505) 884-0777
mpclemens@btblaw.com;
Attorneys for Defendant CWS Marketing Group, Inc.


RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.
By     /s/ Charles K. Purcell
        Charles K. Purcell
P.O. Box 1888
Albuquerque, N.M. 87103
(505) 765-5900
kpurcell@rodey.com
Attorneys for Defendant The Accurate Group of Texas, LLC




                                            3
